Citation Nr: 1610049	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to November 1958.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefit sought on appeal.  The Veteran perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, the evidence of record suggests that the Veteran's current bilateral foot disorder pre-existed his active military service and was aggravated during service.  In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on aggravation of a pre-existing disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Also, a remand is required in order to afford the Veteran a VA examination and medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding a current diagnosis, the Veteran was diagnosed with bilateral bunions and hammertoes with secondary lesions by the VA Medical Center (VAMC) in October 2011.  Regarding in-service aggravation, the Veteran was noted to have bilateral hammertoes, asymptomatic, "NCD" (no current disability) on his military entrance examination in September 1958.  Service treatment records (STRs) show that the Veteran was treated for feet complaints, and diagnosed with hammertoes, pes cavus, and hallux valgus in October 1958.  The Veteran was then discharged because of a physical disability in November 1958, as shown on his DD-214 Form.  The Medical Evaluation Board (MEB) determined that the Veteran's bilateral foot disorder existed prior to his entry into the military and was not due to his active duty.  The Veteran's active military service ended in November 1958.  The Veteran contends that he has experienced foot pain since his military discharge and that his current bilateral foot disorder was aggravated during his active military service by his marching and drills in military boots.  Given the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination and medical opinion to determine whether the Veteran's pre-existing bilateral foot disorder was aggravated by service.  See 38 U.S.C.A. § 1153 (West 2014); see generally Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran another VCAA letter pertaining to his claim, to include information regarding establishing aggravation of a pre-existing disorder under 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. § 3.306.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current bilateral foot disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, particularly the service treatment records and lay statements.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a) State all of the Veteran's current feet diagnoses.

b) For the current bilateral hammertoes diagnosis, were the pre-existing hammertoes clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progress of the disease by his active military service, to include the marching and drills in military boots and the in-service feet complaints?  

c) For all other feet diagnoses, is it at least as likely as not (50 percent probability or greater) that these conditions had their onset in or are otherwise related to the Veteran's active military service, to include the marching and drills in military boots and the in-service feet complaints?  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  
If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




